Citation Nr: 1045285	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  06-35 288	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disability, to 
include aortic stenosis as a residual of rheumatic fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to August 1970.

This appeal to the Board of Veterans Appeals (Board) arises from 
a December 2001 rating action that denied service connection for 
a heart disability, to include aortic stenosis as a residual of 
rheumatic fever.

In May 2009, the Veteran testified at a Board hearing before the 
undersigned Veterans Law Judge at the RO.

By decision of July 2009, the Board remanded the issue on appeal 
to the RO for further development of the evidence and for due 
process development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has not 
been accomplished.  

By decision of February 1984, the Social Security Administration 
(SSA) found the Veteran entitled to disability benefits from June 
1983.  However, the medical records underlying that 
determination, as well as medical records underlying any 
subsequent decision finding the Veteran entitled to continuing 
disability benefits, are not of record.  While SSA records are 
not controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, 
when the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding with 
the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should obtain 
and associate with the claims folder copies of all medical 
records underlying the February 1984 SSA decision awarding the 
Veteran disability benefits, as well as all medical records 
underlying any subsequent SSA determination finding the Veteran 
entitled to continuing disability benefits, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  Under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is provided 
that further efforts to obtain them would be futile.  See 
38 C.F.R. § 3.159(c)(1).   

The record also reflects that outstanding VA medical records 
should be obtained. The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Thus, the Board finds that copies of the 
complete clinical records of all treatment and evaluation of the 
Veteran for a heart disability at the Peoria, Illinois VA 
outpatient clinic from August 2008 to the present time should be 
obtained and associated with the claims folder.  As noted above, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:
  
1.  The RO should obtain from the SSA 
copies of all medical records underlying 
the February 1984 decision awarding the 
Veteran disability benefits, as well as all 
medical records underlying any subsequent 
SSA determination finding the Veteran 
entitled to continuing disability benefits.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  Under 
38 C.F.R. § 3.159(b), efforts to obtain 
Federal records should continue until 
either the records are received or 
notification is provided that further 
efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).  All 
records/responses received should be 
associated with the claims folder.  

2.  The RO should obtain copies of the 
complete clinical records of all treatment 
and evaluation of the Veteran for a heart 
disability at the Peoria, Illinois VA 
outpatient clinic from August 2008 to the 
present time.  In requesting these records, 
the RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims folder.

3.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).   

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.

6.  If the benefit sought on appeal remains 
denied, the RO must furnish the Veteran and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

